Opinion,
Mr. Chief Justice Paxson :
This case is ruled by Brooklyn street, 118 Pa. 640, where it was held that when a street has been laid out by municipal action and remains unopened upon the confirmed plan, a description in a deed subsequently made referring to the street as a boundary, does not create such a dedication to public use of the land within the street lines, as to deprive the grantor of his right to compensation when his land is afterwards actually taken by the opening of the street.
In the case in hand, the jury not only refused to award damages to the exceptants, Peter D. Keyser and Sallie E. Keyser, but also declined to hear any testimony in regard to their claim, for the reason, as appears fully by their report, that by the deeds of conveyance set out in said report, one dated March 13, 1873, from Charles M. Wagner to Sallie E. Keyser, and one dated May 1, 1857, from Peter A. Keyser and wife to George C. Thomas, there is a dedication of Wayne street, through the land described in the first mentioned deed, to public use.
An examination of the deeds referred to, a copy of which the jurors have annexed to their report, fails to show such dedication. The reference to the street is evidently for the convenient description of the property. Thus, where the deed describes the land as crossing Wayne street, and again as recrossing it, it is precisely as if the deed had described it as crossing a brook or other natural feature of the land, and is no more a dedication of the land to public use in the one case than it would be the dedication of the brook in the other, in the sense of preventing the owner from claiming damages for the opening. It is not necessary to say anything to vindicate the ruling in Brooklyn street. It is sufficient that the present case comes within it.
The order of the court below dismissing the exceptions and confirming the report of the jury is reversed and set aside, and it is ordered that the record be remitted for further proceedings.